IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

PACE-O-MATIC, INC.,

Plaintiff, ‘
Vv. ‘ Docket No. 1:20-cv-00292

ECKERT SEAMANS CHERIN &
MELLOTT, LLC, (Judge Jennifer P. Wilson)
(Judge Joseph F. Saporito, Jr.)
Defendant.

 

BRIEF OF DEFENDANT,
ECKERT SEAMANS CHERIN & MELLOTT, LLC, IN
SUPPORT OF ITS APPEAL OF JUDGE SAPORITO’S
FEBRUARY 16, 2021 ORDER AND MEMORANDUM
Defendant, Eckert Seamans Cherin & Mellott, LLC (“Eckert”), by and
through its counsel, Fox Rothschild LLP, hereby files this Brief in Support of its
Appeal from Judge Joseph F. Saporito, Jr.’s February 16, 2021 Order and
Memorandum related to certain discovery requests for privileged communications
about another Eckert client from plaintiff, Pace-O-Matic, Inc. (“POM”).
INTRODUCTION
On February 16, 2021, Judge Saporito entered his Order and Memorandum
concerning various motions filed by the parties, including Eckert’s motion for

protective order, concerning certain discovery requests for privileged

communications between Eckert and another client. Eckert is not appealing and/or

]
objecting to the majority of Judge Saporito’s Order and Memorandum. However,
Eckert is objecting to that portion of Judge Saporito’s Order and Memorandum
dealing with judicial estoppel and implied waiver of the privilege (as described in
Section III., I. of the Memorandum and referenced in paragraph 4 of the Order).
Respectfully, Eckert believes that judicial estoppel is inapplicable, and there is no
basis for any implied waiver of the privilege of Greenwood Gaming &
Entertainment, Inc. d/b/a Parx Casino (“Parx Casino”), a non-party to this action.
As aresult, this Court should reverse and vacate that portion of Judge Saporito’s
February 16, 2021 Order and Memorandum.
FACTUAL BACKGROUND

POM has brought a breach of fiduciary duty action against Eckert, who
previously represented POM in Virginia, subject to an advance conflict waiver and
other representational limitations, including the inability to represent POM in
Pennsylvania. At the outset of the representation, Eckert advised POM of Eckert’s
long-standing and separate representation of certain gaming clients in
Pennsylvania. Indeed, POM has always known that Eckert previously represented
certain gaming clients in Pennsylvania, including Parx Casino, as Eckert disclosed
that fact to POM in connection with Eckert’s Engagement Letter and its agreement

to represent POM in Virginia subject to an advance conflict waiver. At that time,
there was no overlap between the work that Eckert was performing for its gaming
clients in Pennsylvania and that which Eckert did for POM in Virginia.

Through other counsel, POM filed two (2) Petitions for Review in the
Commonwealth Court of Pennsylvania seeking certain declarations about the use
of its games in Pennsylvania. POM put those legal issues — and, specifically, the
legality of its games — directly before the courts in Pennsylvania. Indeed, the
gaming client for which POM seeks the requested discovery is one of its potential
adversaries in those Commonwealth Court actions, as Parx Casino has sought to
intervene in the Commonwealth Court cases.! As Eckert has stated throughout,
Eckert is not counsel of record to any party in those actions. Eckert’s client, Parx
Casino, did not put the issue of the legality of POM’s games before the
Commonwealth Court to decide; POM through other counsel did.

Notwithstanding the fact that Eckert properly disclosed its prior existing
representation to POM and that Eckert could not represent POM in Pennsylvania,
POM began to raise concerns about Eckert’s representation of its gaming clients in
Pennsylvania in October 2019. Eckert discussed the concerns and sought
confirmation of its prior advance conflict waiver in order to continue to represent

POM in Virginia. Not only did POM refuse to acknowledge its prior waiver, POM

 

| As of this date, the Commonwealth Court has not granted Parx Casino leave to
intervene, and Parx Casino is not a party in that action.

3
then took the position that Eckert had to limit its representation of other pre-
existing clients in order to satisfy POM’s concern. Because of POM’s insistence
that Eckert withdraw from its other representations in Pennsylvania and its refusal
to acknowledge its prior waiver, Eckert was left with no alternative but to
withdraw as POM’s counsel in Virginia in early 2020.

At no time did any of the Eckert attorneys working on the POM matters in
Virginia discuss those matters with the Eckert attorneys who were representing
gaming clients in Pennsylvania. The Eckert attorneys who represented POM did
not disclose any of POM’s confidential information to anyone.

The Eckert attorneys working for Parx Casino did not discuss the matters on
which they were working for their gaming clients in Pennsylvania with the Eckert
attorneys who were representing POM in Virginia. Those Eckert attorneys did not
disclose any of his gaming clients’ confidential information to anyone.

OVERVIEW OF THE ISSUE/THIS DISCOVERY DISPUTE

In connection with its discovery requests addressed to Eckert — all of which
(other than the two requests at issue) were fully answered with responsive
documents — POM made two (2) requests in the form of a document request and an
interrogatory seeking documents and information obviously protected by the
attorney-client privilege, the attorney work product doctrine and client

confidentiality. There is no dispute that the information sought is privileged on its

4
face and relates to another Eckert client and not POM. POM also served a
subpoena directly upon Parx Casino and its other counsel, Hawke McKeon &
Sniscak LLP (“Hawke McKeon”), seeking the same information.

Eckert filed a motion for protective order. POM filed a motion to compel.
Parx Casino and Hawke McKeon filed motions to quash subpoenas and for a
protective order. Substantial briefing and argument on these issues occurred and,
on February 16, 2021, Judge Saporito issued his Order and Memorandum.

Eckert objects and seeks to have the District Court reverse and vacate only
that portion of Judge Saporito’s Order and Memorandum that applies judicial
estoppel and finds an implied waiver of the privilege as to certain documents.
Eckert intends to produce all of the other documents and discovery response
ordered.

LEGAL ARGUMENT/BASIS FOR OBJECTION

Judge Saporito correctly acknowledges the application of the attorney-client
privilege and the work product doctrines to the information sought. As such,
Eckert agrees with that portion of Judge Saporito’s Order and Memorandum that
permits Eckert to withhold certain documents and orders Eckert to produce certain
documents because they are not protected by those privileges as articulated. Where
Eckert respectfully objects to Judge Saporito’s Order and Memorandum is where

he declines to apply the attorney-client privilege to what are absolutely privileged

5
communications and where he finds, inexplicably, judicial estoppel as a basis to
find the privilege waived.” Neither proposition is true and, worse, it is Parx
Casino’s privilege not Eckert’s privilege to maintain.

The Attorney-Client Privilege Protects Production of These Documents.

The attorney-client privilege is the most sacrosanct of all the privileges
recognized under the law. It is based upon both statute and common law. Indeed,
42 Pa. C.S.A. §5928 states:

In a civil matter counsel shall not be competent or permitted to testify
to confidential communications made to him by his client, nor shall
the client be compelled to disclose the same, unless in either case this
privilege is waived upon the trial by the client.
42 Pa.C.S.A. §5928. Here, Eckert seeks to protect from disclosure attorney-client
privileged communications and work product materials.

The Supreme Court of Pennsylvania recently clarified the application and
scope of both the attorney-client privilege and the attorney work product doctrine
in Bousamra v. Excela Health, et al., 210 A.3d 967 (Pa. 2019). The guidance of
Bousamra is important here in understanding the import of what POM seeks.

In Bousamra, the plaintiff argued that Excela Health had waived the work

product doctrine and the attorney-client privilege when its in-house counsel

forwarded an email he received from its outside counsel to Excela’s public

 

2 There was no briefing on the issues of judicial estoppel, and the Court raised the
issue sua sponte.
relations and crisis management advisors. 210 A.3d at 969. The Court noted that
the work product doctrine, codified in Pennsylvania Rule of Civil Procedure
4003.3, belongs to the attorney as opposed to the client and is intended to keep the
files of counsel free from examination by the opponent. Jd. at 974 (citing comment
to Pa.R.C.P. 4003.3). Indeed, “[t]he purpose of the work product doctrine is to
protect the mental impressions and processes of an attorney acting on behalf of a
client, regardless of whether the work product was prepared in anticipation of
litigation.” Id. at 976. Bousamra reinforced that “confidentiality is not a
cornerstone” of the work product doctrine and that disclosure to a third party does
not necessarily waive the protection of the work product doctrine “because
disclosure does not always undermine its purpose.” Jd. at 978.

Bousamra ultimately held that “the work product doctrine is waived when
the work product is shared with an adversary, or disclosed in a manner which
significantly increases the likelihood that an adversary or anticipated adversary
will obtain it.” Id. Recognizing that a determination of whether the in-house
counsel’s sharing of the email with the public relations firm “significantly
increased the likelihood that an adversary or potential adversary would obtain it”
would involve a fact intensive analysis, the court remanded the issue to the trial for
factual findings and an application of the standard for determining waiver.

Bousamra also argued that Excela had waived the attorney-client privilege by

7
forwarding the subject email to a third party, namely, Excela’s outside public
relations consultant.

What is abundantly clear is that the purpose of the attorney-client privilege
is “‘to foster the free and open exchange of relevant information between the
lawyer and client.’” Id. at 982, citing Gillard v. AIG Ins. Co., 15 A.3d 44, 47 (Pa.
2011). The attorney-client privilege is a “two-way street” that protects both
communications from the client to the attorney as well as from the attorney to the
client in connection with legal advice being provided. Jd. at 59. In order to invoke
properly, which was done here entirely, a party must show the following:

(1) the asserted holder of the privilege is or sought to become a client;

(2) the person to whom the communication was made is a member of the bar

of a court, or his subordinate;

(3) the communication related to a fact of which the attorney was informed

by his client, without the presence of strangers, for the purpose of securing

either an opinion of law, legal services or assistance in a legal matter, and
not for the purpose of committing a crime or tort;

(4) the privilege has been claimed and is not waived.

Id. at 983; see also Nationwide Mut. Ins. Co. v. Fleming, 924 A.2d 1259, 1264 (Pa.
Super. 2007), aff'd 992 A.2d 65 (2010). Once the moving party has made that

showing, the party seeking disclosure then has the burden of explaining why the

8
attorney-client privilege does not apply to the particular document or
communication. Id.

Here, there is no dispute that Parx Casino is an Eckert client and that the
communications that POM seeks are between Eckert and Parx Casino, as well as
between Eckert, Parx Casino and Parx Casino’s other counsel. Eckert asserts — and
Parx Casino has confirmed — that the information sought is for purposes relating to
securing legal advice. Eckert on Parx Casino’s behalf has properly asserted the
privilege, and there has been no waiver. If, in fact, Eckert is forced to turn over the
documents at issue, Eckert will be waiving Parx Casino’s attorney-client privilege.

Although the Supreme Court in Bousamra found that Excela had waived the
attorney-client privilege when its in-house counsel forwarded the email to its
public relations firm, the Court in Bousamra noted that certain Pennsylvania courts
have extended the application of the attorney-client privilege to third parties who
are agents of the client or the lawyer. Id., citing Commonwealth v. Noll, 662 A.2d
1123, 1126 (1995). Specifically, in cases where a third party’s “presence was
either indispensable to the lawyer giving legal advice or facilitated the lawyer’s
ability to give legal advice to the client,” the third party’s receipt of information
that would otherwise be protected by the attorney-client privilege would not result

in a waiver. Id.at 986. Here, there has been no waiver, and the purported
misapplication of judicial estoppel does not create any basis to eviscerate the
privilege or the work product doctrine regardless.
Judicial Estoppel is Inapplicable Here.

In order for a District Court to apply judicial estoppel to purportedly
inconsistent statements, there must be the following three (3) factors present:
(1)“irreconcilably inconsistent positions”; (2) “adopted ... in bad faith”; (3) “a
showing that... estoppel . . . addresses the harm and . . . no lesser sanction [is]
sufficient.” See GI Holdings, Inc. v. Reliance Ins. Co., 586 F.3d 247, 262 (34 Cir.
2009), citing Chao v. Roy’s Constr., Inc., 517 F.3d 180, 186 n.5 (3 Cir. 2008). Of
critical significance to application of judicial estoppel is that the party must have
convinced the District Court to accept its earlier position. Judge Saporito fails to
address that issue and, thus, the absence of any Court acceptance of these
purportedly inconsistent statements is fatal to any application of judicial estoppel.

The purported statements upon which Judge Saporito relies are the statement
in Eckert’s Answer that it has not represented an adverse party in litigation against
POM and specifically, “Eckert does not represent a party adverse to POM in
litigation,” and “Eckert is not counsel in any litigation where POM is an adverse
party.” See Eckert’s Answer with Affirmative Defenses at 418 and Seventeenth
Affirmative Defense (Docket No. 9). Aside from the fact that those statements

were true then and remain true (Parx Casino is not a party in the Commonwealth

10
Court cases and Eckert is not counsel of record in Parx Casino’s request to
intervene in those cases; and, in the cases in which Parx Casino has sued POM’s
distributors, POM is not a party), they are not inconsistent with Eckert’s assertion
that it represents Parx Casino.’ Eckert has not represented anything to the contrary
to POM or the Court. Moreover, the statement relied upon in Eckert’s Joint Case
Management Plan (“Eckert is not involved in [POM’s Commonwealth Court]
cases”, while certainly not clear, is no admission at all. See Local Rule 16.3
(“[t]he information in the case management form will not be deemed an
admission by any party”) (emphasis added).

More importantly, the District Court has not accepted these statements as
facts or otherwise ruled upon them. Indeed, in this case, the District Court has not
made any findings or ruled upon any pending motions as of yet and certainly none
where those facts would be relevant.’ Therefore, based upon the well-established
Third Circuit precedent, in the absence of the District Court’s prior acceptance of a

fact or position, judicial estoppel is inapplicable to this discovery dispute. See

 

3 The fact that an attorney represents a client does not require that the attorney
represent that client in a pending litigation. It is also untrue, as Judge Saporito
suggests, that no attorney-client relationship can exist because an attorney consults
on a pending litigation matter but does not become counsel of record.

‘It should be noted for the Court that POM does not dispute that Eckert is not
counsel of record in any case or adverse to POM in a case where POM is a party;
POM maintains that Eckert, due to a potential conflict of interest, cannot take any
legal positions adverse to POM, which is an entirely different concept and will be
addressed at a later point in this case.

11
United States v. Pelullo, 399 F.3d 197, 223 (3 Cir. 2005), citing New Hampshire
v. Maine, 532 U.S. 742, 750-751, 121 S.Ct. 1808 (2001); Dam Things from
Denmark v. Russ Berrie & Co., Inc., 290 F.3d 548, 559 n. 16 (3 Cir. 2002) (the
assertions in the case would not be subject to judicial estoppel because “the
statements were not adopted by the court in the course of litigation, and therefore
bad faith is not evidenced”); Montrose Medical Group v. Bulger, 243 F.3d 773,
782 (3" Cir. 2001) (judicial estoppel is inappropriate unless the earlier position
was accepted by the court).

In addition, Judge Saporito’s Order and Memorandum suggest that Eckert
has intentionally tried to mislead POM and/or the Court. That is simply not true.
Eckert has represented consistently to the Court and to POM that it represents Parx
Casino. As such, Eckert’s positions are not being asserted in bad faith when the
issue here is whether Eckert must assert on another client’s behalf the protection of
that client’s [Parx Casino’s] attorney-client privilege. After all, these are not
Eckert’s privileged communications; they are Parx Casino’s.

Further, since POM first approached Eckert about representing POM in
Virginia in late 2016-early 2017, POM was fully aware of Eckert’s prior attorney-
client relationship with Parx Casino, and POM understood and consented to the
fact that Eckert could not represent POM in Pennsylvania. See, e.g., Thomas Lisk

Deposition at pages 28-29, 39, 41-42. To suggest, somehow, that there is bad faith

12
merely because Eckert is seeking to protect another client’s attorney-client
privileged communications or its own related work product is incorrect and
inconsistent with Pennsylvania law. Further, because the Court has not relied upon
such statements, there can be no bad faith regardless. See Bulger, 243 F.3d at 773.

Thus, as Judge Saporito relies exclusively upon judicial estoppel as a basis
to order the production of certain documents as a limited waiver, this Court should
reverse and vacate that portion of Judge Saporito’s Order and Memorandum and
permit Eckert to assert properly the attorney-client privilege and work product
doctrine so as to shield these documents from production.

Putting Aside the Various Privileges, the Information Sought is Irrelevant.

Putting aside the obviously privileged nature of the communications sought,
and the fact that judicial estoppel is inapplicable here, the documents should be
properly withheld because POM cannot demonstrate a need for the actual
communications. Eckert, Hawke McKeon and Parx Casino already provided POM
with privilege logs concerning these documents.

Separately, POM has sought Eckert’s communications with third parties
about the issues related to its Commonwealth Court actions. Eckert has already
provided that information to POM, and pursuant to other subpoenas, POM has

received documents responsive to those requests as well.

13
More importantly, to the extent that POM believes that Eckert’s mere
communication or discussion with its existing client about its games in
Pennsylvania is disloyal or part of its breach of fiduciary duty claim — which is
exactly what POM asserts in its Complaint — then POM can make that argument
through the privilege logs and other third party documents. It has already done so.
POM does not need to view or invade what is clearly attorney-client privileged
communications and documents protected by the work product doctrine to state its
position and make its legal arguments.

Moreover, Eckert has already confirmed by several attorney declarations
that an ethical screen was in place and that Eckert did not share any confidential
information learned in its representation of POM in Virginia with any Eckert
attorney representing Parx Casino in Pennsylvania. Thus, the actual
communications between Eckert, Parx Casino and Parx Casino’s other counsel are
irrelevant to these proceedings and are not at all likely to lead to the discovery of
any admissible information. Accordingly, this Court also should reverse and
vacate that portion of Judge Saporito’s Order and Memorandum because the

requested information is irrelevant to the proceedings.

14
CONCLUSION

For all of the foregoing reasons, defendant, Eckert Seamans Cherin &

Mellott, LLC, respectfully requests that this Court sustain its objection and reverse

and vacate that portion of Judge Saporito’s February 16, 2021 Order and

Memorandum dealing with judicial estoppel and limited waiver as to the discovery

requests of plaintiff, Pace-O-Matic, Inc.

Date: March 2, 2021

Respectfully submitted,

 

 

ABRAHAM C. REICH, ESQUIRE (No. 20060)
ROBERT S. TINTNER, ESQUIRE (No. 73865)
FOX ROTHSCHILD LLP

2000 Market Street, 10th Floor

Philadelphia, PA 19103-3291

(215) 299-2090/2766 (telephone)

(215) 299-2150 (facsimile)
areich@foxrothschild.com
rtintner@foxrothschild.com

Counsel for Defendant,

ECKERT SEAMANS CHERIN & MELLOTT,
LLC

15
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

PACE-O-MATIC, INC.,

Plaintiff, :
Vv. : Docket No. 1:20-cv-00292

ECKERT SEAMANS CHERIN & :
MELLOTT, LLC, (Judge Jennifer P. Wilson)
(Judge Joseph F. Saporito, Jr.)
Defendant.

 

CERTIFICATE OF SERVICE
I, Robert S. Tintner, Esquire, hereby certify that, on this 2" day of March,
2021, I served a true and correct copy of the foregoing Brief, via ECF, upon all

counsel of record and the following by e-mail:

Daniel T. Brier, Esquire Judge Joseph F. Saporito, Jr.
Myers, Brier & Kelly, LLP Magistrate Judge
425 Spruce Street, Suite 200 U.S.D.C., Middle District of Pennsylvania
Scranton, PA 18503 Max Rosenn U.S. Courthouse
197 South Main Street
Counsel for Plaintiff Wilkes-Barre, PA 18701

PACE-O-MATIC, INC.

 

 

ROBERT S. TINTNER, ESQUIRE
